United States District Court
District of Rhode Island

oy
La

Linda Diamante (Linda Diamonte)

Plaintiff
i | C.A. cand Sola wes bse

(Linda Diamonte) (Linda Diamante correct name)

Town of Coventry

by and through its Treasurer,

John Arnett, Daniel A. Serina,

a police officer employed by the Town of

Coventry, Kennith Gebo, a police officer

employed by the Town of Coventry,

and John Does 1-10. inclusive ,

as the employees of the Town of Coventry.
Defendants

Plaintiffs Response to Motion of Discovery

| Linda Diamante, am seeking postponement of the current motion of discovery, until | can receive
further counsel from an attorney.

e Diamante
[fda ORB

Sworn and subscribed to before me in , Rhode Island, this
day if 2021.
NOTARY REPUBLIC
Commission Expires:

Submitted by:
Plaintiff,

Linda Diamante
86 Winsor Road
Foster , RI 02825
401/647-0629

 
Certification
To:Marc DeSisto, Esq.
Kathleen A. Hilton Esq.
DeSisto Lw LLC
0 Ship Street
Providence. RI 02903
marc@desistolaw.com
katie@desistolaw.com

| hereby certify that a true copy of the within was sent via certified mail on this day of
September 2021.

Linda Diamante
